Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
The Information Disclosure Statement (IDS) filed 26 August 2021 has been entered. Applicant’s amendment of the claims filed 17 August 2021 has been entered. Applicant’s remarks filed 17 August 2021 are acknowledged.
Claims 2, 3, 6-10, 12-53, 55-57, 60, 62, 63, 67, 68, 70, 71, 73-78, 80-87, 90-115, 117, 118 and 120 are cancelled. Claims 1, 4, 5, 11, 54, 58, 59, 61, 64-66, 69, 72, 79, 88, 89, 116, 119 and 121-125 are pending. Claims 54 and 58, which were previously withdrawn as being drawn to non-elected species, are rejoined herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Ji Eun Kim on 24 January 2022.

Please amend the following claims as:
1.	A fusion protein comprising:
(a)	a first polypeptide comprising an Interleukin-2 (IL2) polypeptide, wherein the first polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence as set forth in SEQ ID NO: 2; and
(b)	a second polypeptide comprising an extracellular domain of an Interleukin-2 Receptor alpha (IL2R) polypeptide, wherein the second polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence as set forth in SEQ ID NO: 12;
wherein the fusion protein does not include the C-terminal portion corresponding to amino acids 192 to 219 of the extracellular domain of native IL2R (SEQ ID NO: 7); and
wherein the fusion protein has IL2 activity.

4.	The fusion protein of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 96% sequence identity to SEQ ID NO: 2, and wherein the second polypeptide comprises an amino acid sequence having at least 96% sequence identity to SEQ ID NO: 12.

5.	The fusion protein of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 97% sequence identity to SEQ ID NO: 2, and wherein the second polypeptide comprises an amino acid sequence having at least 97% sequence identity to SEQ ID NO: 12.

11.	The fusion protein of claim 1, wherein the first polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 2, and wherein the second polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 12.

54.	The fusion protein of claim 1, wherein the amino acid sequence in the first polypeptide has one or more substitutions at amino acid T3, amino acid C125, and a combination thereof, wherein the amino acid locations correspond to SEQ ID NO: 2.

58.	The fusion protein of claim 1, wherein the amino acid sequence in the first polypeptide has a deletion at amino acid A1, wherein the amino acid location corresponds to SEQ ID NO: 2.

124.	The fusion protein of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 98% sequence identity to SEQ ID NO: 2, and wherein the 

125.	The fusion protein of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 2, and wherein the second polypeptide comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 12.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a fusion protein comprising: (a) a first polypeptide comprising an Interleukin-2 (IL2) polypeptide, wherein the first polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence as set forth in SEQ ID NO: 2; and (b) a second polypeptide comprising an extracellular domain of an Interleukin-2 Receptor alpha (IL2R) polypeptide, wherein the second polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence as set forth in SEQ ID NO: 12; wherein the fusion protein does not include the C-terminal portion corresponding to amino acids 192 to 219 of the extracellular domain of native IL2R (SEQ ID NO: 7); and wherein the fusion protein has IL2 activity. The fusion proteins as claimed are novel and nonobvious because the prior art does not teach or suggest a fusion protein between a human IL2 polypeptide and an extracellular domain of the human IL2R polypeptide which lacks the C-terminal portion corresponding to amino acids 192 to 219 of the extracellular domain of native IL2R. Applicant’s arguments with regard to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth in the last Office Action have been  polypeptide lacks the C-terminal portion corresponding to amino acids 192 to 219 of the extracellular domain of native human IL2R. Also, Applicant’s amendment of the claims is sufficient to overcome the written description rejection made of record. The claims, as presently amended, have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 27, 2022